DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 09/27/2021.
Claims 4, 6 and 8-10 and 13 have been amended.
Claims 1-3, 5 and 7 have been canceled.
Claims 4, 6 and 8-29 are pending.

Claim Objections

Claims 4, 6, 8-10 and 13 are objected to because of the following informalities:
In claim 4, line 22, “use and” should be - - use, and - -.
In claim 6, line 14, “or second end” should be - - or the second end - -.
In claim 6, line 20, “one belt loop” should be - - one of the belt loop - -.
In claim 6, line 23, “use and” should be - - use, and - -.
In claim 8, line 14, “or second end” should be - - or the second end - -.
In claim 8, line 20, “one belt loop” should be - - one of the belt loop - -.
In claim 8, line 24, “use and” should be - - use, and - -.
In claim 9, line 14, “or second end” should be - - or the second end - -.
In claim 9, line 21, “one belt loop” should be - - one of the belt loop - -.
In claim 9, line 25, “use and” should be - - use, and - -.
In claim 10, line 3, “belt loop device” should be - - belt loop fastening device - -.
In claim 10, line 8, “belt loop device” should be - - belt loop fastening device - -.
In claim 10, line 10, “belt loop device” should be - - belt loop fastening device - -.
In claim 10, line 14, “belt loop device” should be - - belt loop fastening device - -.
In claim 10, line 14, “a first end” should be - - the first end - -.
In claim 10, line 15, “a second end” should be - - the second end - -.
In claim 10, line 20, “or second end” should be - - or the second end - -.
In claim 10, line 25, “use and” should be - - use, and - -.
In claim 13, line 3, “belt loop device” should be - - belt loop fastening device - -.
In claim 13, line 8, “belt loop device” should be - - belt loop fastening device - -.
In claim 13, line 9, “belt loop device” should be - - belt loop fastening device - -.
In claim 13, line 15, “a first end” should be - - the first end - -.
In claim 13, line 15, “a second end” should be - - the second end - -.
In claim 13, line 21, “or second end” should be - - or the second end - -.
In claim 13, line 24, “one belt loop” should be - - one of the belt loop - -.
 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 6 and 9-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trochlil-Crist (US Patent No. 2009/0139014).
Regarding claim 4, Trochlil-Crist discloses an adjustable belt loop fastening device configured to extend between and be directly affixed to a plurality of belt loops on a garment instead of directly on a garment waistline and, while in use and affixed to the plurality of belt loops, to selectively lessen distance between belt loops by gripping and applying force directly to the belt loops to bias two belts loops towards one another to secure the garment waistline to a wearer while concurrently selectively minimizing force applied to an abdominal region of the wearer, the adjustable belt loop fastening device comprising: 
an elongate sheath having a first end, a connecting portion, and a second end in which the first and second ends are each connected to but spaced apart from one another by the connecting portion positioned there between, the elongate sheath having upper planar and lower planar faces in which fasteners are only positioned on the lower planar face (see annotated Figs. 1 and 2), 
wherein: the first and second ends of the elongate sheath are configured to wrap around and grip separate belt loops of a wearer's garment and selectively lessen distance between the separate belt loops when the first end and/or second end of the elongate sheath are advanced towards one another by gripping and applying force directly to the belt loops to bias two belts loops towards one another while the first and second ends of the elongate sheath remain substantially coplanar relative to one another while the device is in use and affixed to the separate belt loops (see annotated Figs. 1 and Fig. 5),
wherein: the first end, the second end, and the connecting portion comprise hook and loop fasteners (Velcro) positioned thereon in which the first and second ends 
wherein the hook and loop fasteners (Velcro) are continuously arranged on the device such that the hook and loop fasteners (Velcro) directly contact one another when the adjustable belt loop fastening device is in use and when the device is completely open in a flat position (see annotated Fig. 1).  
Regarding claim 6, Trochlil-Crist discloses an adjustable belt loop fastening device configured to extend between and be directly affixed to a plurality of belt loops on a garment instead of directly on a garment waistline and, while in use and affixed to the plurality of belt loops, to selectively lessen distance between belt loops by gripping and applying force directly to the belt loops to bias two belts loops towards one another to secure the garment waistline to a wearer while concurrently selectively minimizing force applied to an abdominal region of the wearer, the adjustable belt loop fastening device comprising: 
an elongate sheath having a first end, a connecting portion, and a second end in which the first and second ends are each connected to but spaced apart from one another by the connecting portion positioned there between, the elongate sheath having upper planar and lower planar faces in which fasteners are only positioned on the lower planar face (see annotated Figs. 1 and 2), 
wherein: the first and second ends of the elongate sheath are configured to wrap around and grip separate belt loops of a wearer's garment and selectively lessen distance between the separate belt loops when the first end and/or second end of the elongate sheath are advanced towards one another by gripping and applying force directly to the belt loops to bias two belts loops towards one another while the first and second ends of the elongate sheath remain substantially coplanar relative to one another while the device is in use and affixed to the separate belt loops, wherein the first and second ends comprise different fasteners, wherein the first end comprises snap fit buttons configured to securely engage one another while concurrently being affixed to and gripping one belt loop while the device is in use, and the connecting portion and the second end comprise complimentary hook and loop fasteners (Velcro) so that the second end securely engages the connecting portion while concurrently being affixed to and gripping another belt loop while the device is in use (see annotated Figs. 1 and Fig. 5; also paragraph [0017] and [0022]) and 
wherein the hook and loop fasteners (Velcro) are continuously arranged on the device such that the hook and loop fasteners (Velcro) directly contact one another when the adjustable belt loop fastening device is in use and when the device is completely open in a flat position (see annotated Fig. 1). 
 Regarding claim 9, Trochlil-Crist discloses an adjustable belt loop fastening device configured to extend between and be directly affixed to a plurality of belt loops on a garment instead of directly on a garment waistline and, while in use and affixed to the plurality of belt loops, to selectively lessen distance between belt loops by gripping and applying force directly to the belt loops to bias two belts loops towards one another to secure the garment waistline to a wearer while concurrently selectively minimizing force applied to an abdominal region of the wearer, the adjustable belt loop fastening device comprising: 
an elongate sheath having a first end, a connecting portion, and a second end in which the first and second ends are each connected to but spaced apart from one another by the connecting portion positioned there between, the elongate sheath having upper planar and lower planar faces in which fasteners are only positioned on the lower planar face (see annotated Figs. 1 and 2), 
wherein: the first and second ends of the elongate sheath are configured to wrap around and grip separate belt loops of a wearer's garment and selectively lessen distance between the separate belt loops when the first end and/or second end of the elongate sheath are advanced towards one another by gripping and applying force directly to the belt loops to bias two belts loops towards one another while the first and second ends of the elongate sheath remain substantially coplanar relative to one another while the device is in use and affixed to the separate belt loops, wherein the first and second ends comprise different fasteners and wherein the first end comprises a first magnet and second magnet having opposite polarities that are embedded within the first end of the elongate sheath and that are foldable so that the magnets securely engage one another while the first end securely engages one belt loop while the device is in use, and the connecting portion and the second end comprise complimentary hook and loop fasteners (Velcro) so that the second end securely engages the connecting portion while concurrently being affixed to and gripping another belt loop while the device is in use (see annotated Fig. 1 and Fig. 5; also paragraph [0017] and [0022]) and 
wherein the hook and loop fasteners (Velcro) are continuously arranged on the device such that the hook and loop fasteners (Velcro) directly contact one another when the adjustable belt loop fastening device is in use and when the device is completely open in a flat position (see annotated Fig. 1).  
Regarding claim 10, Trochlil-Crist discloses a method of selectively lessening a distance between a plurality of belt loops comprising: 
(a) threading an adjustable belt loop device disclosed herein between a plurality of belt loops (see annotated Fig. 1); 
(b) engaging and securing a first belt loop within a first end of the device (see Fig. 5); and 
(c) applying force towards a second belt loop by pulling a second end of the adjustable belt loop device in a direction opposite the first belt loop; and engaging the 
wherein: the adjustable belt loop device comprises the elongate sheath having a first end, a connecting portion, and a second end in which the first and second ends are each connected to but spaced apart from one another by the connecting portion positioned there between, the elongate sheath having upper planar and lower planar faces in which fasteners are only positioned on the lower planar face in which the first and second ends of the elongate sheath are configured to wrap around and grip separate belt loops of a wearer's garment to selectively lessen distance between the separate belt loops when the first end and/or second end of the elongate sheath are advanced towards one another and fastened on the device and the first end, the second end, and the connecting portion comprise hook and loop fasteners (Velcro) positioned thereon in which the first and second ends comprise the same hook or loop fastener (Velcro) and the connecting portion comprises a complimentary hook or loop fastener (Velcro) configured to securely engage the first and second ends while the device is in use (see annotated Figs. 1-2 and Fig. 5; also paragraph [0017] and [0022])  and
wherein the hook and loop fasteners (Velcro) are continuously arranged on the device such that the hook and loop fasteners (Velcro) directly contact one another when the adjustable belt loop fastening device is in use and when the device is completely open in a flat position (see annotated Fig. 1; also paragraph [0017] and [0022]).  
Regarding claim 11, Trochlil-Crist discloses a kit comprising one or a plurality of adjustable belt loop fastening device(s) (see annotated Fig. 1).  
Regarding claim 12, Trochlil-Crist discloses a kit comprising one or a plurality of adjustable belt loop fastening device(s) (see annotated Fig. 1).  
Regarding claim 13, Trochlil-Crist discloses a method of selectively lessening a distance between a plurality of belt loops comprising: 
(a) threading an adjustable belt loop device disclosed herein between a plurality of belt loops (see annotated Fig. 1); 
(b) engaging and securing a first belt loop within a first end of the device (see Fig. 5); and 
(c) applying force towards a second belt loop by pulling a second end of the adjustable belt loop device in a direction opposite the first belt loop; and engaging the second end of the adjustable belt loop device to another portion of the device to selectively lessen distance between the first and second belt loops by gripping and applying force directly to the belt loops to bias the first and second belts loops towards one another while the first and second ends of an elongate sheath of the device remain 
wherein: the adjustable belt loop fastening device comprises the elongate sheath having a first end, a connecting portion, and a second end in which the first and second ends are each connected to but spaced apart from one another by the connecting portion positioned there between, the elongate sheath having upper planar and lower planar faces in which fasteners are only positioned on the lower planar face in which the first and second ends of the elongate sheath are configured to wrap around and grip separate belt loops of a wearer's garment to selectively lessen distance between the separate belt loops when the first end and/or second end of the elongate sheath are advanced towards one another and fastened on the device and the first and second ends comprise different fasteners, wherein the first end comprises snap fit buttons configured to securely engage one another while concurrently being affixed to and gripping one belt loop while the device is in use, and the connecting portion and the second end comprise complimentary hook and loop fasteners (Velcro) so that the second end securely engages the connecting portion while concurrently being affixed to and gripping another belt loop while the device is in use (see annotated Figs. 1-2 and Fig. 5; also paragraph [0017] and [0022]) and
wherein the hook and loop fasteners (Velcro) are continuously arranged on the device such that the hook and loop fasteners (Velcro) directly contact one another when the adjustable belt loop fastening device is in use and when the device is completely open in a flat position (see annotated Fig. 1; also paragraph [0017] and [0022]).  
Regarding claim 14, Trochlil-Crist discloses, wherein the elongate sheath comprises is a semi-rigid material (see paragraph [0028], lines 16-19).  
Regarding claim 15, Trochlil-Crist discloses, wherein the elongate sheath is a non-deformable material (see paragraph [0028], lines 16-19).  
Regarding claim 16, Trochlil-Crist discloses, wherein the elongate sheath is a semi-rigid and non-deformable material (see paragraph [0028], lines 16-19).  
Regarding claim 17, Trochlil-Crist discloses, wherein the elongate sheath comprises one of a woven fabric, a non-woven fabric, or a leather strap (see paragraph [0028], lines 16-19).  
Regarding claim 18, Trochlil-Crist discloses, wherein the elongate sheath comprises is a semi-rigid material (see paragraph [0028], lines 16-19).  
Regarding claim 19, Trochlil-Crist discloses, wherein the elongate sheath is a non-deformable material (see paragraph [0028], lines 16-19).  
Regarding claim 20, Trochlil-Crist discloses, wherein the elongate sheath is a semi-rigid and non-deformable material (see paragraph [0028], lines 16-19).  
Regarding claim 21, Trochlil-Crist discloses, wherein the elongate sheath comprises one of a woven fabric, a non-woven fabric, or a leather strap (see paragraph [0028], lines 16-19).  
claim 22, Trochlil-Crist discloses, wherein the elongate sheath comprises is a semi-rigid material (see paragraph [0028], lines 16-19).  
Regarding claim 23, Trochlil-Crist discloses, wherein the elongate sheath is a non-deformable material (see paragraph [0028], lines 16-19).  
Regarding claim 24, Trochlil-Crist discloses, wherein the elongate sheath is a semi-rigid and non-deformable material (see paragraph [0028], lines 16-19).  
Regarding claim 25, Trochlil-Crist discloses, wherein the elongate sheath comprises one of a woven fabric, a non-woven fabric, or a leather strap (see paragraph [0028], lines 16-19).  
Regarding claim 26, Trochlil-Crist discloses, wherein the elongate sheath comprises is a semi-rigid material (see paragraph [0028], lines 16-19).  
Regarding claim 27, Trochlil-Crist discloses, wherein the elongate sheath is a non-deformable material (see paragraph [0028], lines 16-19).  
Regarding claim 28, Trochlil-Crist discloses, wherein the elongate sheath is a semi-rigid and non-deformable material (see paragraph [0028], lines 16-19).  
Regarding claim 29, Trochlil-Crist discloses, wherein the elongate sheath comprises one of a woven fabric, a non-woven fabric, or a leather strap (see paragraph [0028], lines 16-19).  

    PNG
    media_image1.png
    626
    553
    media_image1.png
    Greyscale

REASONS FOR ALLOWANCE

Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a rigid hook permanently affixed thereto having an internal recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 12-16, filed 09/27/2021, with respect to the rejection(s) of claims 4, 6, 8, 9, 10 and 13 under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trochlil-Crist (US Patent No. 2009/0139014).
The recitation of “plurality of belt loops, to selectively lessen distance between belt loops by gripping and applying force directly to the belt loops to bias two belts loops towards one another” is an examples of intended use failing to limit the structure of the claimed invention. The prior art must only be capable of performing said functional recitations to be applicable and in the instant case, the prior art is indeed capable. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
Trochlil-Crist broadly discloses the hook and loop fasteners are continuously arranged on the device such that the hook and loop fasteners directly contact one another when the adjustable belt loop fastening device is in use and when the device is completely open in a flat position (see annotated Fig. 1). 

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 09/27/2021, the claim rejections under 35 USC § 103 indicated in the prior Office action have been withdrawn.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677